DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/27/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 8, 9, 10, 12, 13, and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2016/0086967 A1).
Regarding claim 1, Lee discloses a nonvolatile memory device (Fig. 4, z=4) comprising:
a first semiconductor layer including:
	an upper substrate (SUB in Fig. 5), including a well region (white part of the sub in Fig. 5, which is p-type, ¶ 0058), 
a plate electrode (MLp in Fig. 4, “metal layer MLp” in ¶ 0053), and
	a memory cell array in which a plurality of word lines (WL) on the upper substrate extend in a first direction and a plurality of bit lines (BL) extend in a second direction; and
a second semiconductor layer under the first semiconductor layer in a third direction perpendicular to the first and second directions, the second semiconductor layer including:

	a substrate control circuit (remaining portions of 120) on the lower substrate configured to output a bias voltage to the upper substrate (see ¶ 0046).
Lee does not explicitly disclose the subdivision of the second semiconductor layer into regions. However, one having ordinary skill in the art can divide the second semiconductor layer into regions based on the topography of the remainder of the device. As seen in Fig. 4 in which the first semiconductor layer is separated into four equal blocks, one having ordinary skill in the art may consider the underlying second semiconductor as comprising first through fourth regions having an identical area, each region corresponding to one block. The substrate control circuit will overlap at least a portion of each of the first through fourth regions in a third direction as such, 
each of the first through fourth regions of the second semiconductor layer comprises at least one respective substrate contact plug (PPLG and PL in Fig. 6 and corresponding CCT, PCT, and interconnections within MLc, 110, and MLp in Fig. 4; see ¶ 0053),
wherein at least one substrate contact plug includes a first substrate contact plug (PL in Fig. 6) and a second substrate contact plug (PPLG in Fig. 6),
wherein the first substrate contact plug connects the well region of the upper substrate and the lower substrate, and the second substrate contact plug connects the plate electrode and the lower substrate (compare Figs. 4, 5, and 6).
Regarding claim 4, Lee further discloses that the first and second connection regions are symmetrical about a boundary between the first and second regions (see Fig. 4).
Regarding claim 5, the first semiconductor layer further discloses that the plate electrode is formed between the second semiconductor layer and the upper substrate, and the second substrate contact plug electrically connects the plate electrode to the substrate control circuit (see Figs. 4-6).

Regarding claim 9, a first through fourth areas of the substrate control circuit (corresponding to the areas directly beneath respective blocks) respectively overlap the first through fourth regions (see Fig. 4), wherein the first through fourth areas of the substrate control circuit are substantially identical (see Figs.).
Regarding claim 10, as the substrate control circuit comprises circuitry throughout the layer, one having ordinary skill in the art may consider any subset of the entire circuitry within the substrate control circuit as a “sub-control circuit” (Webster defines “circuit” as “an assemblage of electronic elements”). As such, the portion of the substrate control circuit not in the fourth region may be considered a ‘first sub-control circuit’ and the portion of the substrate control circuit not in the first region may be considered a ‘second sub-control circuit’. As such, the first sub-control circuit overlaps the first and third regions in the third direction, and the second sub-control overlaps the second and fourth regions in the third direction.
Regarding claim 12, the memory cell array comprises a plurality of gate conductive layers (gate electrode layers in Fig. 5) stacked on the upper substrate, and a plurality of channel layers (vertical active pattern) penetrating the plurality of gate conductive layers and extending in a third direction perpendicular to the first and second directions.
Regarding claim 13, Lee discloses a nonvolatile memory device (Fig. 4, z=4) comprising:
a first semiconductor layer including:

a plate electrode (MLp in Fig. 4, “metal layer MLp” in ¶ 0053), and
	a memory cell array stacked on the upper substrate in a stacking direction; and
a second semiconductor layer under the first semiconductor layer in a stacking direction, the second semiconductor layer including:
	a lower substrate (SUB in Fig. 6), and a plurality of substrate contact plugs (combination of PPLG and PL in Fig. 6 and corresponding CCT, PCT, and interconnections within MLc, 110, and MLp in Fig. 4; see ¶ 0053) between the lower substrate and the upper substrate (see Fig. 4), and a substrate control circuit on the lower substrate (see Fig. 6) configured to output a bias voltage to the upper substrate through the plurality of substrate contact plugs.
Lee does not explicitly disclose the subdivision of the second semiconductor layer into regions. However, one having ordinary skill in the art can divide the second semiconductor layer into regions based on the topography of the remainder of the device. As seen in Fig. 4 in which the first semiconductor layer is separated into four equal blocks, one having ordinary skill in the art may consider the underlying second semiconductor as comprising first through fourth regions having an identical area, each region corresponding to one block. The substrate control circuit as such will, in the stacking direction, overlap at least a portion of at least two regions among the first through fourth regions (see Figures),
wherein at least one substrate contact plug includes a first substrate contact plug (combination of PL in Fig. 6 and corresponding connector in the plate electrode) and a second substrate contact plug (PPLG in Fig. 6),
wherein the first substrate contact plug connects a well region (white portion of SUB in Fig. 5, which is p-type ¶ 0058) of the upper substrate and the lower substrate, and the second substrate contact plug connects the plate electrode and the lower substrate (compare Figs. 4, 5, and 6).

Regarding claim 16, Lee further discloses that a bottom surface of the palte electrode contacts a top surface of the second substrate contact plug (through the first contact plug).
Regarding claim 17, Lee discloses a nonvolatile memory device (Fig. 4, z=4) comprising:
a first semiconductor layer including:
	a memory cell array in which a plurality of word lines (WL) extend in a first direction and a plurality of bit lines (BL) extend in a second direction, and
an upper substrate (SUB in Fig. 5) under the memory cell array, the upper substrate supporting the memory cell array and including a well region (white portion of SUB in Fig. 5, which is p-type, ¶ 0058); and
	a plate electrode (MLp) of which a top surface contacts a bottom surface of the upper substrate; and
a second semiconductor layer under the first semiconductor layer in a third direction perpendicular to the first and second directions, the second semiconductor layer including:
	a lower substrate (SUB in Fig. 6), and
	a substrate control circuit on the lower substrate (see Fig. 6) configured to output a bias voltage to the upper substrate; and
a plurality of substrate contact plugs (PPLG and PL in Fig. 6 and corresponding CCT, PCT, and interconnections within MLc, 110, and MLp in Fig. 4; see ¶ 0053) between the lower substrate and the upper substrate (see Fig. 4), and a substrate control circuit on the lower substrate (see Fig. 6) to output a bias voltage to the upper substrate (¶ 0053).
Lee does not explicitly disclose first and second imaginary lines in the first and second directions to divide the second semiconductor layer. However, one having ordinary skill in the art may arbitrarily choose such lines in which the first line is in the middle of the second semiconductor layer and extends 
Lee does not explicitly disclose the subdivision of the second semiconductor layer into regions. However, one having ordinary skill in the art can divide the second semiconductor layer into regions based on the topography of the remainder of the device. As seen in Fig. 4 in which the first semiconductor layer is separated into four equal blocks, one having ordinary skill in the art may consider the underlying second semiconductor as comprising first through fourth regions having an identical area, each region corresponding to one block. The second semiconductor layer as such will comprise first through fourth regions overlapping the memory cell array and each of the first through fourth regions includes a respective one of the plurality of contact plugs (see Figs.).
Wherein at least one substrate contact plug includes a first substrate contact plug (PPLG in Fig. 6) and a second substrate contact plug (PL in Fig. 6),
wherein the first substrate contact plug connects the well region of the upper substrate and the lower substrate, and the second substrate contact plug connects the plate electrode and the lower substrate (compare Figs. 4, 5, and 6).
Regarding claim 18, the substrate control will further comprise a firth through fourth area (corresponding to the area of the first through fourth regions) respectively overlapping a least a portion of the first through fourth regions in the third direction.
Regarding claim 19, at least one substrate contact plug in the first region and at least one substrate contact plug in the second region are symmetric about a boundary between the first and second regions (see Fig. 4).
Regarding claim 20, the first through fourth regions have an identical area (see Fig. 4).
Regarding claim 21, the substrate control circuit is at a center of an overlap region between the second semiconductor layer and the memory cell layer (see Figs.).

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 5 above, and further in view of Rabkin et al. (US 2016/0149004 A1) and Chowdhury et al. (US 9,397,111 B1).
Regarding claim 6, Lee discloses that the substrate comprises doped silicon (¶ 0058) but does not specifically disclose that the silicon is polysilicon. However, forming substrates from polysilicon is well known in the art (¶ 0073 of Rabkin). It would have been obvious to one having ordinary skill in the art at the time the Application was filed to use doped polysilicon for the substrate of Lee as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Lee does not disclose using doped polysilicon for the plug in the second substrate contact plug and the plate electrode. However, it is well known in the art to use doped polysilicon for contacts (Col. 15, Ln 39-42 of Chowdhury et al.). It would have been obvious to one having ordinary skill in the art to use doped polysilicon of identical conductivity type to the substrate for the contacts of the plate electrode and the second substrate contact plug as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.
Regarding claim 7, neither Lee nor Chowdhury disclose the doping concentrations to determine if a doping concentration of the plate electrode and the second substrate contact plug is greater than a doping concentration of the upper substrate. However, there are a finite number of identified, predictable solutions to the relative doping concentrations (upper substrate has the lower doping concentration than the contact plug and plate electrode, the upper substrate has a doping concentration equal to one of the plate electrode and substrate contact plug, the upper substrate has a doping concentration greater than one of the plate electrode and substrate contact plug) each of which KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Yang et al. (US 2016/0124810 A1).
Regarding claim 11, Lee discloses that the blocks (and, correspondingly, the first through fourth regions) are arranged in a linear fashion (see Fig. 4). However, it is well known in the art that blocks in memory devices may also be arranged in a matrix (see Fig. 1 of Yang). There is a benefit to forming blocks in a matrix as a matrix arrangement allows the memory array to fit in an area with a smaller maximum dimension. It would have been obvious to one having ordinary skill in the art to arrange the four blocks of Lee in a 2x2 matrix for this benefit. In the device as such, the regions can be chosen such that the first and third regions are adjacent in the first direction while the first and second regions are adjacent to each other in the second direction.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 5 above, and further in view of Rabkin et al. (US 2016/0149004 A1).
Regarding claim 14, Lee discloses that the substrate comprises doped silicon of a first conductivity type and the well region is doped with a second conductivity type (¶ 0058) but does not specifically disclose that the silicon is polysilicon. However, forming substrates from polysilicon is well In re Leshin, 125 USPQ 416.
Regarding claim 15, in the device of the combination, the first substrate contact plug will penetrate a portion of the first semiconductor layer and a portion of the second semiconductor layer, and electrically connect the well region to the lower substrate (see Figs. 4-6 of Lee).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. as applied to claim 1 above, and further in view of Sakakibara et al. (US 2012/0263003 A1).
Regarding claim 22, Lee does not disclose that the substrate control circuit overlaps only one corner of each of the first through fourth regions as Lee discloses forming the memory cells in a row.
However, it is known in the art to form four memory cell regions in a 2x2 square, instead, with the corresponding control circuitry within a predetermined area in the center of that square such that only one corner of each region is covered (see Fig. 9 and ¶ 0032 of Sakakibara). There is a benefit to such a configuration in that it reduces the maximum dimension for the footprint of the memory device (i.e., a 2x2 configuration instead of a 4x1 configuration) and can therefore be placed in devices in which a space corresponding to 4 unit lengths is unavailable. It would have been obvious to one having ordinary skill in the art to modify the layout of Lee as such for this benefit.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new mapping of Lee provided above.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on 5712722298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        

/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826